UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-2182



BRIDGET ALLEN,

                                               Plaintiff - Appellant,

             versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee,

             and


LAURA BROWN; SUSAN FISHER; MASOOD MEMON; JOHN
BREHM; TANVEER MALIK; FRANCINIA LITTLE; STEVE
SHUPAK; AL ROUSE; MIKE FULKERSON,

                                                             Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-701-A)


Submitted:    December 5, 2003            Decided:     December 22, 2003


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.
Bridget Allen, Appellant Pro Se. Anita Claire Snyder, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bridget Allen appeals the magistrate judge’s order denying her

motion to amend her complaint and the district court’s order

dismissing, for lack of subject matter jurisdiction, her defamation

and intentional infliction of emotional distress claims.   We have

reviewed the record and find no reversible error.       We dismiss

Allen’s appeal of the denial of her motion to amend for failure to

timely object to the magistrate judge’s order and for failure to

file a transcript of the hearing on the matter.    Furthermore, we

affirm dismissal of Allen’s defamation and intentional infliction

of emotional distress claims for the reasons stated by the district

court.   See Allen v. United States, No. CA-03-701-A (E.D. Va. July

21, 2003).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                               AFFIRMED IN PART; DISMISSED IN PART


                                 2